
	
		I
		111th CONGRESS
		2d Session
		H. R. 6563
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a national leadership initiative to promote
		  and coordinate knowledge utilization in education to increase student
		  achievement consistent with the objectives of the Elementary and Secondary
		  Education Act of 1965, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Knowledge and Innovation for the Next
			 Generation of Learning Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)Historically, the United States has
			 under-invested in education research and development despite evidence that
			 scientifically validated innovations in teaching and learning can result in
			 significant improvements in student achievement and success.
			(2)When understood as systematic innovation,
			 research and development can spur education improvement in scalable and
			 sustainable ways.
			(3)Education research and development should
			 be part of a strategy for innovation and ongoing improvement within individual
			 classrooms, schools, and other learning environments, as well as within
			 specialized research and development units.
			(4)The active involvement of teachers,
			 principals, local educational agency administrators, and State school officers
			 in knowledge and innovation activities is essential to the effective
			 application of research-based knowledge to policy and practice.
			(5)More instructional activities and practices
			 supported by scientifically valid research need to be developed to meet the
			 current and expected demands of educators in schools.
			(6)National leadership is needed to provide
			 targeted initiatives, collaboration, and coordination of innovative best
			 practices in teaching and learning to ensure that classroom educators have
			 access to, and effectively use practices supported by, scientifically valid
			 research.
			3.PurposesThe purposes of this Act are to promote and
			 coordinate the use of research-based knowledge to assess, accelerate, expand,
			 and sustain innovation to increase student achievement. To assist the Federal
			 Government in achieving this purpose, this Act does the following:
			(1)Establishes the National Center for
			 Knowledge Use within the Institute of Education Sciences to administer
			 knowledge use and innovation programs that develop and bring to scale
			 successful educational practices that are based on scientifically valid
			 research.
			(2)Creates a
			 Developing What Works Venture Fund for the fast development of scientifically
			 valid research innovations to solve persistent problems of instructional
			 practice in schools.
			(3)Establishes and
			 supports a National Knowledge Officer Program of Chief Knowledge Officers to
			 help schools collect, translate, and apply the best available empirical
			 evidence for solving problems of instructional practice to increase student
			 achievement.
			(4)Creates the
			 National Leadership Office for Research to Innovation to strengthen
			 coordination across the Department of Education and other Federal departments
			 and agencies to ensure that educational practices, policies, and investments
			 based on scientifically valid research are brought to scale.
			4.National Center
			 for Knowledge Use
			(a)EstablishmentThe Secretary of Education shall establish
			 a National Center for Knowledge Use within the Institute of Education
			 Sciences.
			(b)CommissionerThe National Center for Knowledge Use shall
			 be headed by a Commissioner who shall have a high level of expertise in the use
			 of knowledge to foster innovation, including promoting the effective
			 implementation of the results of research in the classroom and managing large
			 institutions or consortia that conduct a broad array of research applications.
			 The Commissioner shall be appointed by, and report to, the Director of the
			 Institute of Education Sciences. The Commissioner is authorized—
				(1)to select, appoint, and employ such
			 officers and employees as may be necessary to carry out the functions of the
			 National Center for Knowledge Use; and
				(2)to disseminate
			 widely information on scientifically valid research, statistics, and evaluation
			 on education to State educational agencies, local educational agencies,
			 institutions of higher education, the public, the media, voluntary
			 organizations, professional associations, and other constituencies, especially
			 with respect to information relating to—
					(A)reading, mathematics, science, and foreign
			 languages;
					(B)closing the
			 achievement gap between high-performing students and low-performing
			 students;
					(C)educational
			 practices that improve academic achievement and promote learning; and
					(D)education
			 technology, including software.
					(c)Overall
			 missionThe Commissioner of
			 the National Center for Knowledge Use shall foster and support the use and
			 application of scientifically valid research to develop and disseminate
			 innovative practices and policies—
				(1)to promote quality and integrity through
			 the use of accepted practices of scientific inquiry to obtain knowledge and
			 understanding of the validity of education theories, practices, or
			 conditions;
				(2)to promote
			 scientifically valid research findings that can be applied to improve academic
			 instruction and lifelong learning; and
				(3)to provide to
			 educational institutions technical assistance related to paragraphs (1) and
			 (2).
				(d)Specific
			 dutiesThe Commissioner of
			 the National Center for Knowledge Use—
				(1)shall carry out sections 5 and 6;
				(2)shall administer the regional educational
			 laboratories;
				(3)shall administer
			 the National Library of Education (established in section 172(d) of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9562(d)); and
				(4)shall administer the Educational Resources
			 Information Center Clearinghouses (established under section 941(f) of the
			 Educational Research, Development, Dissemination, and Improvement Act of 1994
			 (20 U.S.C. 6041(f)).
				(e)Grants,
			 contracts, and cooperative agreementsThe Commissioner of the National Center for
			 Knowledge Use, directly or through grants, contracts, or cooperative
			 agreements—
				(1)shall promote the use of scientifically
			 valid research to develop innovative solutions to persistent problems of
			 instructional practice;
				(2)shall support and
			 promote the effective coordination of current federally supported educational
			 research-based programs, including active participation in inter-agency or
			 intra-agency research projects; and
				(3)shall promote the
			 use and application of research and development to improve instructional
			 practice in the classroom.
				5.Developing What
			 Works Venture Fund
			(a)EstablishmentThe Commissioner of the National Center for
			 Knowledge Use shall establish a program to be known as the Developing
			 What Works Venture Fund under which the Commissioner shall make
			 competitive grants to eligible entities that develop scientifically valid
			 research to foster school improvement. The purpose of such grants shall be to
			 develop, bring to scale, and disseminate the use of scientifically valid
			 research innovations in education.
			(b)Eligible
			 EntitiesIn this section, the
			 term eligible entity—
				(1)means an organization, institution, agency,
			 or institution of higher education (or partnership of such institutions) that
			 has demonstrated expertise in the use of research-based knowledge to foster
			 innovation in education; and
				(2)includes existing
			 federally supported knowledge and innovation programs, such as regional
			 educational laboratories, national research and development centers,
			 comprehensive centers and consortia, national clearinghouses, and other
			 entities involved in research, development, dissemination, technical
			 assistance, and evaluation.
				(c)Use of
			 fundsThe Commissioner of the
			 National Center for Knowledge Use may not make a grant to an eligible entity
			 under this section unless the entity agrees to use the grant for one or more of
			 the following:
				(1)Developing innovative curricular and
			 instructional tools using scientifically valid research for addressing
			 persistent problems of practice in schools.
				(2)Targeting efforts
			 to classroom educators working with subgroups whose test scores indicate that
			 those subgroups need improvement under the adequate yearly progress calculation
			 required by the Elementary and Secondary Education Act of 1965, including
			 economically disadvantaged students, students from major racial and ethnic
			 groups, students with disabilities, and students with limited English
			 proficiency.
				(3)Supporting efforts
			 to identify, develop, and disseminate promising practices in the implementation
			 of education innovation that are supported by scientifically valid research,
			 including those practices developed by the regional educational laboratories,
			 national research and development centers, comprehensive centers and consortia,
			 national clearinghouses, and other entities involved in research, development,
			 dissemination, technical assistance, and evaluation related to instructional
			 practice.
				(4)Promoting
			 entrepreneurship to develop for consumers new solutions, innovations, and
			 choices in education for consumers that are supported by scientifically valid
			 research.
				(5)Developing
			 networked communities of knowledge for sharing and disseminating promising
			 practices and innovations.
				(d)ApplicationsTo seek a grant under this section, an
			 eligible entity shall submit to the Commissioner of the National Center for
			 Knowledge Use an application at such time and in such manner as the
			 Commissioner may require.
			(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section $200,000,000 for fiscal
			 year 2011 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years.
			6.Chief Knowledge
			 Officer Program
			(a)EstablishmentThe Commissioner of the National Center for
			 Knowledge Use shall establish a program of multi-year grants to State
			 educational agencies to establish a Chief Knowledge Officer Program. Award
			 amounts under the program shall be determined based on the percentage of funds
			 received by a State under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.).
			(b)MissionThe mission of the Chief Knowledge Officer
			 Program shall be to enable local educational agencies and schools to work in
			 collaboration with entities knowledgeable about education research to address
			 problems of instructional practice in chronically low-performing schools. The
			 program shall involve a corps of Chief Knowledge Officers, each of whom shall
			 be employed by a State educational agency and whose duty it shall be to connect
			 educators and administrators with high-quality, evidence-based, relevant
			 solutions for the most critical problems of practice in local educational
			 agencies and chronically low-performing schools. The number of Chief Knowledge
			 Officers per State may vary depending on the number of chronically
			 low-performing schools served by the State educational agency.
			(c)DutiesA Chief Knowledge Officer shall—
				(1)conduct analyses to better inform teachers
			 and school administrators about the empirical evidence available to solve
			 problems of educational practice to increase student achievement;
				(2)research the
			 problems of practice that prevent students from passing State examinations and
			 making academic progress that have been identified in the local educational
			 agency at issue, using scientifically validated research;
				(3)contribute as
			 State education agency leadership develops programs, policies, or strategies
			 for using research on successful educational practices;
				(4)participate in a
			 national network of Chief Knowledge Officers;
				(5)develop effective
			 induction and ongoing professional development experiences for teachers;
				(6)support
			 innovations in curricula;
				(7)foster the
			 effective use of technology-based applications in classrooms;
				(8)contribute to
			 professional performance assessment systems that focus on the most important
			 competencies for student success and provide useful feedback to facilitate
			 instructional improvements; and
				(9)communicate complex research findings to an
			 audience of non-specialists.
				(d)ApplicationsA State education agency desiring to
			 receive a grant under this section shall submit an application to the
			 Commissioner at such a time, in such a manner, and containing such information
			 as the Commissioner may require. Such an application shall include—
				(1)a list of the low-performing schools that
			 will be targeted for support by means of services of Chief Knowledge
			 Officers;
				(2)how Chief
			 Knowledge Officers will be recruited, selected, and trained;
				(3)a
			 description of the nature of services to be provided in the designated schools,
			 such as combining resources into school support teams, and providing on-line
			 ask the expert advice;
				(4)how the Chief
			 Knowledge Officers will collaborate with local educational agencies and
			 entities knowledgeable about education research;
				(5)how the State
			 education agency shall issue progress reports to the Department; and
				(6)how the State
			 education agency shall evaluate the effectiveness of the services
			 provided.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $50,000,000 for fiscal
			 year 2011 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years.
			7.The National
			 Leadership Office for Research to Innovation
			(a)EstablishmentThe Secretary shall establish in the
			 Department of Education a National Leadership Office for Research to
			 Innovation.
			(b)Director
				(1)In
			 generalThe National Leadership Office for Research to Innovation
			 shall be headed by a Director appointed by the Secretary.
				(2)ExpertiseThe Director shall be an expert in the
			 effective use of scientifically valid research, including—
					(A)promoting the
			 effective implementation of the results of research in the classroom;
			 and
					(B)managing large
			 institutions or consortia that conduct a broad array of research
			 applications.
					(3)Officers and
			 employeesThe Director is
			 authorized to select, appoint, and employ such officers and employees as may be
			 necessary to carry out the functions of the National Leadership Office for
			 Research to Innovation.
				(c)FunctionsThe Director of the National Leadership
			 Office for Research to Innovation—
				(1)shall ensure that
			 educational practices, policies, and investments based on scientifically valid
			 research are brought to scale and fully coordinated across the Department and
			 other Federal department and agencies;
				(2)shall encourage
			 the use of new technologies in appropriate research-based efforts in
			 education;
				(3)shall support the effective coordination of
			 current federally supported education research programs including the regional
			 educational laboratories, the university-based research and development
			 centers, comprehensive assistance centers, national clearinghouses, and other
			 entities involved in education-related research, information dissemination, and
			 technical assistance;
				(4)shall submit to the Congress and the
			 Secretary a biennial report containing—
					(A)an analysis of the
			 state of knowledge and innovation in education practice;
					(B)an assessment of
			 the efforts to increase the use of education practices supported by
			 scientifically valid research; and
					(C)recommendations
			 for changes in policies to further promote progress in knowledge and innovation
			 in education; and
					(5)shall promote
			 coordination among Federal departments and agencies administering
			 research-based education programs and services by means of an inter-agency task
			 force comprised of the following members:
					(A)Relevant assistant
			 secretaries in the Department of Education.
					(B)The Director of
			 the Institute of Education Sciences.
					(C)The Commissioner
			 of the National Center for Knowledge Use.
					(D)The Director of
			 the National Science Foundation.
					(E)The Director of
			 the National Institute for Child Health and Human Development.
					(F)Other members
			 designated by the Secretary.
					8.DefinitionsIn this Act:
			(1)Chief Knowledge
			 OfficerThe term Chief Knowledge Officer means a
			 professional who—
				(A)has—
					(i)previous teaching or research experience
			 and an advanced degree with a concentration in research analysis or research
			 design;
					(ii)prior experience in a State educational
			 agency, local educational agency, school network, or state agency setting;
			 or
					(iii)prior for-profit, non-profit, or public
			 sector consulting experience; and
					(B)has—
					(i)a strong background in quantitative
			 analysis;
					(ii)extensive experience in managing
			 projects;
					(iii)excellent interpersonal skills; and
					(iv)the ability to communicate complex research
			 findings to an audience of non-specialists.
					(2)Comprehensive
			 centerThe term
			 comprehensive center means an entity established under section 203
			 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602).
			(3)Entities
			 knowledgeable about education researchThe term entities
			 knowledgeable about education research means the following:
				(A)The Institute of
			 Education Sciences.
				(B)National research
			 and development centers.
				(C)Regional
			 educational laboratories.
				(D)Comprehensive
			 centers.
				(E)Other designated
			 Federal, State, and local sources and providers of educational innovation and
			 improvement.
				(4)Knowledge
			 useThe term knowledge
			 use—
				(A)means the interactive processes involving
			 research, development, dissemination, technical assistance, and evaluation in
			 which research-based knowledge is applied to improving instructional practice;
			 and
				(B)includes activities essential to school
			 improvement, such as—
					(i)development and evaluation of practical
			 applications of research, such as procedures, policies, practices, programs,
			 materials, and training;
					(ii)the use of research-based technical
			 assistance and professional development for policymakers, practitioners, and
			 other stakeholders;
					(iii)collection and dissemination of
			 information, data, and statistics related to education and methods of
			 instruction;
					(iv)initiatives for building linkages among
			 research, policy, and practice in education; and
					(v)an infrastructure for increasing capacity
			 for the use of instructional research and its applications.
					(5)National
			 research and development centerThe term national research and
			 development center means a research and development center supported
			 under section 133(c) of the Educational Sciences Reform Act of 2002 (20 U.S.C.
			 9533(c)).
			(6)Regional
			 educational laboratoryThe term regional educational
			 laboratory means an entity established under section 174 of the
			 Educational Sciences Reform Act of 2002 (20 U.S.C. 9564).
			(7)Scientifically
			 valid researchThe term
			 scientifically valid research has the meaning given such term in
			 section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021).
			(8)SecretaryThe term Secretary means the
			 Secretary of Education.
			
